DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains legal phraseology “means for”.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
The reference element 11 on page 7, line 15.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation, “the axial direction” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the interior” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the passage zone” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 3-4, the limitation “at least one endotracheal tube” renders the claim indefinite because the claim is unclear if “at least one endotracheal tube” refers to “endotracheal tubes” recited in claim 1, line 1 or additional. For examination purposes, examiner construes “at least one endotracheal tube” as being referring to “endotracheal tubes”. Claim 1 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 1 is amended to recite “the endotracheal tube” instead of “at least one endotracheal tube” in lines 3-4 or amending claim 1, line 1 to recite “at least one endotracheal tube” instead of “endotracheal tubes” and amended “at least one endotracheal tube” in lines 3-4 to recite “the at least one endotracheal tube”. Examiner has indicated a single location in claim 1 but claim 1 and its dependent claims recites multiple locations with the limitation “at least one endotracheal tube”. Applicant is requested to amend all the instances of “at least one endotracheal tube” accordingly.
Claims 2-5 being dependent on claim 1 are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US 2014/0332009 A1) in view of Bertoch et al. (US 2002/0095118 A1).
Regarding claims 1 and 5, Haider discloses a device 10 (figure 1) for holding endotracheal tube 100 (figure 3), intended to secure at least one endotracheal tube 100 with respect to a patient’s mouth and comprising: 
a bite tube 20 that defines a passage zone 22 for at least one endotracheal tube 100; 
a front plate (see “P” in figure 2C below); and 
means 50 for immobilizing at least one endotracheal tube with respect to the bite tube in the axial direction, 
wherein lateral opening 26 is formed along an entire length of the bite tube 20, the front plate (see “P” in figure 2C below) for lateral or transversal introduction of at least one endotracheal tube 100 (paragraph 0050, lines 54-55) into the passage zone 22 defined by the bite tube 20 and 
wherein the front plate (see “P” in figure 2C below) is arranged externally with respect to the bite tube.
Haider is silent regarding an adjustable retainer joined to the bite tube and which form means for limiting displacement of the bite tube in the axial direction towards the interior and exterior of the mouth of the patient respectively lateral opening is formed along an entire length of the adjustable retainer and the adjustable retainer is arranged externally with respect to the bite tube wherein the adjustable retainer is constituted by an inflatable balloon.
However Bertoch teaches a design of a device for holding an endotracheal tube comprising an adjustable retainer 30 (figure 2) joined to the bite tube 20 and which form means for limiting displacement of the bite tube (paragraph 0039, lines 6-8) in the axial direction towards the interior and exterior of the mouth of the patient respectively and the adjustable retainer 30 is arranged externally with respect to the bite tube 20 (paragraph 0038, figure 2) wherein the adjustable retainer is constituted by an inflatable balloon 30 for the purpose of resisting forces tending to pull the securing device and the tube out of the patient’s mouth (paragraph 0039, lines 6-8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Haider to incorporate an adjustable retainer joined to the bite tube and which form means for limiting displacement of the bite tube in the axial direction towards the interior and exterior of the mouth of the patient respectively and the adjustable retainer is arranged externally with respect to the bite tube wherein the adjustable retainer is constituted by an inflatable balloon as taught by Bertoch for the purpose of resisting forces tending to pull the securing device and the tube out of the patient’s mouth (paragraph 0039, lines 6-8).
While Haider in view of Bertoch is silent regarding lateral opening is formed along an entire length of the adjustable retainer, one of ordinary skill in the art would construe that bulged portion (shown as “B” in figure 2C below) essentially performing the same function as element 30 of Bertoch therefore, one of ordinary skill in the art would replace the bulged portion of Haider or modify the device of Haider to incorporate the balloon. However, in Haider, the opening 26 allows insertion of the endotracheal tube into element 22 (paragraph 0050, lines 54-55) therefore, when modifying Haider in view of Bertoch, one of ordinary skill in the art will maintain the slit so that the device functions in an intended manner. Therefore, modifying Haider in view of Bertoch would result in having lateral opening is formed along an entire length of the adjustable retainer.

    PNG
    media_image1.png
    572
    705
    media_image1.png
    Greyscale

Regarding claim 2, Haider discloses wherein the means 50 of immobilization of the endotracheal tube comprises a pressure clamp 50 attached to the front plate (see “P” in figure 2C above) open (see figure 2A where opening is formed between elements 56 and 58a) towards the lateral opening of the device and arranged in parallel to an exterior face of the front plate (see “P” in figure 2C above).

Regarding claim 3, Haider discloses wherein the pressure clamp 50 comprises an end part (see “E” in figure 2C above, the limitation “end part” is defined broad enough that any part of clamp or structure enabling attachment directly/indirectly to the front plate can be considered as end part) attached to the front plate and two elastically flexible arms (see “A” in figure 2C below) with toothed concave portions (portions of “A” in figure 2C below), facing each other, to secure at least one endotracheal tube in the passage zone 22 of the bite tube 20.

Regarding claim 4, Haider discloses wherein the front plate (see “P” in figure 2C above) comprises stops 60a, 60b (the structure of stops are not claimed therefore, any structure that enables securing the arms elastically can be construed as stops. Here, by pulling or pushing elements 60a, 60b, arms can be elastically bent into an open or closed position) for securing the arms (paragraph 0051, lines 24-28) elastically bent into an open position (position shown in figure 2A) of the pressure clamp 50.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crobie (US 5,069,206), Wortrich (US 5,263,939), Rudy, Jr. et al. (US 6,634,359 B1), Bertoch et al. (US 6,755,191 B2): discloses the device for holding the endotracheal tube and having a clamp to securely hold the endotracheal tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783